 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1192 
In the House of Representatives, U. S.,

March 19, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3644) to direct the National Oceanic and Atmospheric Administration to establish education and watershed programs which advance environmental literacy, including preparedness and adaptability for the likely impacts of climate change in coastal watershed regions, and providing for consideration of the bill (H.R. 1612) to amend the Public Lands Corps Act of 1993 to expand the authorization of the Secretaries of Agriculture, Commerce, and the Interior to provide service-learning opportunities on public lands, help restore the Nation's natural, cultural, historic, archaeological, recreational, and scenic resources, train a new generation of public land managers and enthusiasts, and promote the value of public service. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3644) to direct the National Oceanic and Atmospheric Administration to establish education and watershed programs which advance environmental literacy, including preparedness and adaptability for the likely impacts of climate change in coastal watershed regions. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; (2) the further amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by Representative Capps of California or her designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; (3) the amendment to the further amendment in the nature of a substitute printed in part B of the report of the Committee on Rules, if offered by Representative Flake of Arizona or his designee, which shall be in order without intervention of any point of order except those arising under clause 10 of rule XXI, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (4) one motion to recommit with or without instructions. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1612) to amend the Public Lands Corps Act of 1993 to expand the authorization of the Secretaries of Agriculture, Commerce, and the Interior to provide service-learning opportunities on public lands, help restore the Nation's natural, cultural, historic, archaeological, recreational, and scenic resources, train a new generation of public land managers and enthusiasts, and promote the value of public service. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; (2) the further amendments printed in part C of the report of the Committee on Rules, each of which may be offered only by a Member designed in the report, shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions. 
3.During consideration of an amendment printed in part C of the report of the Committee on Rules accompanying this resolution, the Chair may postpone the question of adoption as though under clause 8 of rule XX. 
 
Lorraine C. Miller,Clerk.
